In re: Dan A. Spencer applying for writs of certiorari, mandamus and review. See also 248 La. 604, 181 So.2d 41.
*543In view of the fachthat the return of the district judge, together with certified copy of the minutes of the trial court, shows that in the case of Bert J. Leahy v. Ford, Walker & Hearn, Inc., No. 168,469 on the docket of the First Judicial District Court for the Parish of Caddo, a judgment was rendered within 30 days after the case was submitted, the application for writs is denied.
Rehearing refused. The court does not entertain an application for rehearing to a refusal to grant writs. See Rule XI, Section S, Rules of the Supreme Court of Louisiana. In view of the charges or statements made in the application for a rehearing, this court reiterates that its refusal to grant the writs was based on' the return of the district judge to the Court of Appeal together with a certified copy of the minutes in 'the case of Bert J. Leahy v. Ford, Walker & Hearn, Inc., No. 168,469 on the docket of the First Judicial District Court for the Parish' of Caddo, which minutes constitute a part of the record in that case. These minutes disclose that judgment in that' case was rendered on June 25, 1965, the day the casé was submitted to the district judge for decision.
Applicant’s remedy, if any, is by a proceeding in the district court to correct the minutes of that court. If the minutes are established to be incorrect in that the judgment in the Leahy case was rendered beyond 30 days after the case was submitted for decision to the trial judge, applicant may again institute proceedings in the district court for the relief initially sought.